Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 17, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143475(67)                                                                                                          Justices



  BRUCE WHITMAN,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                    SC: 143475
  v                                                                 COA: 294703
                                                                    Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
             Defendants-Appellees/
             Cross-Appellants.
  ______________________________________


         On order of the Chief Justice, the motion by defendants cross-appellants for
  extension to July 3, 2012 of the time for filing their brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 17, 2012                       _________________________________________
                                                                               Clerk